I concur in what is said in the foregoing opinion prepared by Judge Love; and I am also of the opinion that the bill of complaint is sound in both its aspects, that is, first, it makes a case for relief under the Federal Statute, Sec. 5219, U.S. Rev. St., upon the theory of an unlawful discrimination in taxation against the shares of National banks; and, second, that it sufficiently alleges an unlawful discrimination contrary to the principles of equality and uniformity in taxation established by the Constitution and statutes of Florida.
ELLIS, C. J., AND WHITFIELD, J., concur.